Case 2:21-cv-01983-RSWL-ADS Document 14 Filed 06/14/21 Page 1 of 2 Page ID #:371



   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT

   9                     CENTRAL DISTRICT OF CALIFORNIA

  10
  11
       DONN EDWIN COTTOM,                       CV 21-01983-RSWL-ADS ;
  12
  13                  Plaintiff,                ORDER TO SHOW CAUSE RE:
                                                SUBJECT MATTER
  14         v.                                 JURISDICTION
  15
       FCA US LLC, a Delaware
  16   Corporation; YPD ALHAMBRA
       CDJR, LLC d/b/a Alhambra
  17   Chrysler Dodge Jeep Ram;
  18   and DOES 2 through 25,
       inclusive,
  19
                      Defendants.
  20
  21         Plaintiff Donn Edwin Cottom brings this Action
  22   against Defendants FCA US, LLC (“FCA”) and YPD Alhambra
  23   CDJR, LLC d/b/a Alhambra CDJR (“Alhambra CDJR”)
  24   (collectively, “Defendants”) for alleged violations of
  25   the Song-Beverly Consumer Warranty Act.                On March 3,
  26   2021, FCA, with the consent of Alhambra CDJR, removed
  27   the Action from the California Superior Court for the
  28   County of Los Angeles to this Court.

                                            1
Case 2:21-cv-01983-RSWL-ADS Document 14 Filed 06/14/21 Page 2 of 2 Page ID #:372



   1         In its Notice of Removal, FCA avers that the amount
   2   in controversy exceeds $75,000 based on the purchase
   3   price of the subject vehicle and civil penalties sought
   4   by Plaintiff.       See Notice of Removal 7:12-15, ECF No. 1.
   5   With respect to civil penalties, however, FCA states
   6   only that “Plaintiff is seeking a civil penalty in the
   7   amount of two times Plaintiff’s actual damages.”                   Id. at
   8   6:18-19.      Because FCA offers no support for including
   9   the civil penalty in the calculation of the amount in
  10   controversy, FCA has not carried its burden to establish
  11   removal jurisdiction.          See D’Amico v. Ford Motor Co.,
  12   No. CV 20-2985-CJC (JCx), 2020 WL 2614610, at *3 (C.D.
  13   Cal. May 21, 2020) (stating that “courts do not simply
  14   assume that a civil penalty will be awarded, and the
  15   removal statute is strictly construed against removal
  16   jurisdiction”); see also Castillo v. FCA USA, LLC, No.
  17   19-CV-151-CAB-MDD, 2019 WL 6607006, at *2 (S.D. Cal.
  18   Dec. 5, 2019) (“The civil penalty under California Civil
  19   Code § 1794(c) cannot simply be assumed.”).
  20         Based on the foregoing, the Court ORDERS Defendants
  21   to show, in writing, on or before June 25, 2021, why the
  22   amount in controversy exceeds $75,000.                The Action will
  23   otherwise be remanded.
  24         IT IS SO ORDERED.
  25
  26   DATED: June 14, 2021               _____________________________
                                               /s/ Ronald S.W. Lew
                                           HONORABLE RONALD S.W. LEW
  27
                                           Senior U.S. District Judge
  28
                                            2
